Exhibit 99.1 NEWS RELEASE May 15, 2008 FLEXIBLE SOLUTIONS ANNOUNCES FIRST QUARTER, 2 Conference call scheduled for Friday May 16th, 11:00am Eastern time, 8:00am Pacific Time See dial in number below VICTORIA, BRITISH COLUMBIA, May 15, 2008 – FLEXIBLE SOLUTIONS INTERNATIONAL, INC. (AMEX: FSI, FRANKFURT: FXT), a developer and manufacturer of biodegradable and environmentally safe, water and energy conservation technology, as well as anti-scalant and agricultural nutrient enhancement products, today announces financial results for the first quarter (Q1) ended March 31, 2008. Mr.
